                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Janie Gadson,                           )
                                        ) C/A No. 1:17-2845-MBS
                      Plaintiff,        )
                                        )
       vs.                              )
                                        )      ORDER
Nancy A. Berryhill, Acting Commissioner )
of Social Security Administration,      )
                                        )
                      Defendant.        )
____________________________________)

       Plaintiff Janie Gadson filed the within action on October 20, 2017, seeking judicial review

of a final decision of Defendant Acting Commissioner of Social Security Administration denying

Plaintiff’s claims for a period of disability and disability insurance benefits.

       In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this matter was referred

to United States Magistrate Judge Shiva V. Hodges for pretrial handling. On November 28, 2018,

the Magistrate Judge issued a Report and Recommendation in which she recommended that the case

be reversed and remanded for further proceedings. On December 11, 2018, the Commissioner filed

a Notice of Not Filing Objections to the Report and Recommendation. Plaintiff filed no objections

to the Report and Recommendation.

       The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight. The responsibility for making a final determination remains with this court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The court is charged with making a de novo

determination of any portions of the Report and Recommendation to which a specific objection is

made. The court may accept, reject, or modify, in whole or in part, the recommendation made by

the Magistrate Judge or may recommit the matter to the Magistrate Judge with instructions. 28
U.S.C. § 636(b)(1). In the absence of a timely filed objection, a district court need not conduct a de

novo review, but instead must “only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005).

        The court has carefully reviewed the record and concurs in the recommendation of the

Magistrate Judge. The court adopts the Report and Recommendation and incorporates it herein by

reference. The decision of the Commissioner is reversed and remanded under sentence four of 42

U.S.C. § 405(g) for further proceedings as set forth herein and in the Report and Recommendation.

        IT IS SO ORDERED.


                                                /s/ Margaret B. Seymour
                                                Senior United States District Judge

Columbia, South Carolina

December 14, 2018




                                                   2
